NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT

GEORGE WEBER, as Trustee of the 426            )
MAPLE POINTE DRIVE LAND TRUST,                 )
                                               )
             Appellant,                        )
                                               )
v.                                             )      Case No. 2D15-2252
                                               )
PENNYMAC LOAN TRUST 2010-NPL 1,                )
KEVIN E. RIMES, KAREN E. RIMES,                )
and PARSONS POINT HOMEOWNERS                   )
ASSOCIATION, INC.,                             )
                                               )
             Appellees.                        )
                                               )

Opinion filed June 17, 2016.

Appeal from the Circuit Court for
Hillsborough County; Perry A. Little, Senior
Judge.

Jamie A. Cummings and Heather A.
DeGrave of Walters Levine Klingensmith
& Thomison, P.A., Tampa, for Appellant.

Nancy M. Wallace and Ryan D. O’Connor
of Akerman LLP, Tallahassee; and William
P. Heller of Akerman LLP, Fort Lauderdale,
for Appellee PennyMac Loan Trust 2010-
NPL 1.

No appearance for remaining Appellees.


PER CURIAM.
             We affirm the trial court's order on Appellant's objection to jurisdiction and

motion to join or substitute as a real party in interest. See Whitburn LLC v. Wells Fargo

Bank, N.A., 40 Fla. L. Weekly D2797 (Fla. 2d DCA Dec. 18, 2015). To the extent that

Appellant appeals the final judgment of foreclosure, we dismiss. Id.



LaROSE, CRENSHAW, and LUCAS, JJ., Concur.




                                           -2-